—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered June 19, 1996, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Three men robbed a restaurant and were then chased to the street by the restaurant owner. An off-duty police officer joined the chase. Two of the men fled immediately. A third man, the defendant, engaged the officer in a gunfight, during which the defendant fell before fleeing. A driver’s license bearing the defendant’s address and the name Oscar Michael Isaacs was found at the scene of the gunfight. The officer subsequently identified the defendant in a police lineup. At trial, four eyewitnesses from the restaurant and street described an individual resembling the defendant as the perpetrator, but only the officer affirmatively identified the defendant at trial.
*425The defendant’s contention that the evidence was legally insufficient because the officer’s testimony was inconsistent and unreliable is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The fact that only one of five witnesses, i.e., the police officer, was able to provide a positive identification of the defendant does not warrant setting the verdict aside as legally insufficient (see, People v Burrell, 127 AD2d 675). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit (see, People v Gonzalez, 68 NY2d 424). Bracken, J. P., Thompson, Sullivan and Friedmann, JJ., concur.